DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maughan (“Maughan” US 20170094349), and Ou et al. (“Ou” US 20070266403).
Regarding claim 1, Maughan teaches A method comprising: 
receiving, by a computing device, a message [i.e. a fingerprint] that identifies an asset identifier [i.e. a content identifier] for an asset being viewed on a video service at a timestamp, wherein the message is associated with a profile identifier [i.e. a device identifier] and a plurality of messages are received for the profile identifier while using the video service; [Maughan – Para 0114, 0008: teaches control circuitry (e.g., control circuitry 304) may periodically store, in a log of fingerprints, a fingerprint generated based on media content that the user is consuming at a given time.  In some embodiments the fingerprint log may be stored on a different device (e.g., at a device located at media content source 416 or media guidance data source 418). Para 0141: teaches for each fingerprint, determine a content identifier, where the content identifier corresponds to a respective media asset, and store, in a log, the content identifier and a timestamp, where the timestamp corresponds to a time that the fingerprint was generated.  Para 0018: teaches The log of fingerprints may be associated with a specific device (e.g., via a device identifier).  Examiner notes according to the citations of fingerprints based on the user and fingerprints for specific devices, it is interpreted that the device identifier teaches the profile identifier] 
looking up, by the computing device, information for the asset identifier to determine whether the asset is associated with a first type of service [i.e. a cable or satellite source] or a second type of service [i.e. an internet content source], wherein an asset for the first type of service is being viewed on a channel and an asset for the second type of service is not being viewed on a channel, and wherein the plurality of messages for the profile identifier include asset identifiers for the first type of service and the second type of service; [Maughan – Para 0140: teaches control circuitry 304 may be configured to determine a source of content that the user is presently consuming by using content identifiers. Para 0116: teaches a channel may be referred to as a content source. A channel may be identified by a number or a combination of a number and a network. Another example of a content source may be an Internet content source. An identifier of the Internet content source may be an Internet address associated with the content source. Para 0099: teaches Content source 416 may include cable sources, satellite providers, on-demand providers, Internet providers, over-the-top content providers, or other providers of content.  Para 0141: teaches for each fingerprint, determine a content identifier, where the content identifier corresponds to a respective media asset.  Examiner notes: cable or satellite are associated with channels and networks while internet content sources are associated with internet addresses]
if the asset identifier is associated with the first type of service, performing: 
looking up, by the computing device, a channel identifier using the asset identifier, wherein the channel identifier is for a channel in which the asset is offered during the timestamp; [Maughan – Fig. 5: suggests determining the source of content that the user is presently consuming (step 502), wherein a comparison of content identifiers from memory and log are used to determine which of a first or second content source the content is consumed from.  Para 0116: teaches a channel may be referred to as a content source. A channel may be identified by a number or a combination of a number and a network.]  
determining, by the computing device, whether a channel change from a prior channel identifier [i.e. content source identified in the contemporaneous fingerprint] to the channel identifier [i.e. content source identified in the first/second fingerprint] occurred for the profile, wherein the prior channel identifier is determined based on a prior message in the plurality of messages; and [Maughan – Para 0121, Fig. 9: teaches a comparison of the first and second fingerprints to a contemporaneous fingerprint stored in the log of fingerprints. If neither fingerprint matches, control circuitry 304 may mark the content source identification operation as a failure. For example, if the viewer switched channels between a time of fingerprint divergence and a time when a content source identification request was generated, control circuitry 304 may find a match. Control circuitry 304 may record a channel change as a result of a content source identification operation]
Maughan teaches a channel change, but does not explicitly teach when the channel change has occurred, storing, by the computing device, the channel identifier and timestamp for the profile identifier in a data structure, wherein a list of channels is generated by querying the data structure to determine a set of channel identifiers and timestamps for the profile identifier.  

However, Ou teaches when the channel change has occurred, storing, by the computing device, the channel identifier and timestamp for the profile identifier in a data structure, wherein a list of channels is generated by querying the data structure to determine a set of channel identifiers and timestamps for the profile identifier.  [Ou – Para 0027, Fig. 1: teaches subscriber 250 channel-change and profile information can be collected from the STB 340, the video distribution server 430, and/or other sources and stored in an accessible location for the generation of a personalized list of preferred video content. Collection of subscriber 250 program viewing and profile information may be orchestrated by software in STB 240, software in a separate personalized video program list generator 130 (shown in FIG. 10).]
Maughan and Ou are analogous in the art because they are from the same field of transmitting media assets [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maughan’s channel change in view of Ou to a personalized list for the reasons of improving user experience by arranging and displaying an arrangement of programming content from the set of channels which the subscriber is most likely to prefer and can immediately begin viewing [Para 0014].

Regarding claim 2, Maughan and Ou teaches the method of claim 1, wherein determining whether the channel change occurred comprises: 
comparing the channel identifier to the prior channel identifier to determine whether the channel identifier and the prior channel identifier are a same value. [Maughan – Para 0121, 0117, Fig. 9: teaches a comparison of the first and second fingerprints to a contemporaneous fingerprint stored in the log of fingerprints. If neither fingerprint matches, control circuitry 304 may mark the content source identification operation as a failure. For example, if the viewer switched channels between a time of fingerprint divergence and a time when a content source identification request was generated, control circuitry 304 may find a match. Control circuitry 304 may record a channel change as a result of a content source identification operation] 

Regarding claim 3, Maughan and Ou teaches the method of claim 1, further comprising: 
when the channel change has not occurred, not storing the channel identifier and the timestamp for the profile identifier in the data structure for the message. [Ou – Para 0027: teaches channel-change and profile information is collected for the generation of a personalized list of preferred content.  Examiner notes: channel change information is collected, therefore, when the channel change has not occurred, information will not be collected] 

Regarding claim 13, Maughan and Ou teaches the method of claim 1, further comprising: 
retrieving a set of entries for timestamps that are associated with the profile identifier in the data structure. [Maughan – Para 0117: teaches the server may search the database for the appropriate fingerprints by generating a database query that includes the content source identifier and executing the query against the database]

Regarding non-transitory computer-readable storage medium claim 17 and Apparatus claim 20, claim(s) 17 and 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. 
Therefore, claim(s) 17 and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
[To note: Bayer – C2, L5-19: teaches a non-transitory computer readable storage medium stores multiple computer programs, for execution by one or more processors of a computer system] 

Regarding claim 21, Maughan and Ou teaches The method of claim 1, wherein if the asset identifier is associated with the second type of service [i.e. internet content source], not storing the channel identifier.  [Maughan – Para 0116: teaches A channel may be identified by a number or a combination of a number and a network. Another example of a content source may be an Internet content source. An identifier of the Internet content source may be an Internet address associated with the content source. Para 0099: teaches Content source 416 may include cable sources, satellite providers, on-demand providers, Internet providers, over-the-top content providers, or other providers of content.  Examiner notes: cable or satellite are associated with channels and networks while internet content sources are associated with internet addresses] 

Regarding claim 22, Maughan and Ou teaches The method of claim 1, wherein: 
the first type of video service comprises a live television service that offers the asset for viewing on the channel [i.e. cable/satellite providers], and 
the second type of video service comprises on-demand service that does not offer the asset for viewing on the channel [i.e. internet content source].
[Maughan – Para 0116: teaches A channel may be identified by a number or a combination of a number and a network. Another example of a content source may be an Internet content source. An identifier of the Internet content source may be an Internet address associated with the content source. Para 0099: teaches Content source 416 may include cable sources, satellite providers, on-demand providers, Internet providers, over-the-top content providers, or other providers of content.  Examiner notes: cable or satellite are associated with channels and networks while internet content sources are associated with internet addresses] 

Claims 4, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maughan and Ou as applied to claim 1 above, and further in view of McCrea ("McCrea" US 20140075464). 

Regarding claim 4, Maughan and Ou do not explicitly teach claim 4.  However, McCrea teaches the method of claim 1, wherein the data structure comprises a first data structure, the method further comprising: 
when the channel change has occurred, storing the channel identifier for the profile identifier in a second data structure [i.e. local office or home], wherein the second data structure stores a most recent channel for the profile identifier; and [McCrea – Para 0023: teaches A computing device (such as a computing device 200 located at local office 103 or home 102a) may track the user's data usage over a period of time and generate a data usage pattern for the user.  Para 0042: teaches the computing device may also track specific channels that the user tunes to, wherein the stored activity information might include a unique identifier for movie channel 1 (e.g., a channel name, channel number, or other channel ID) and timestamp(s) indicating the time that the user tunes to movie channel 1.] 
when the channel change has not occurred, not storing the channel identifier in the second data structure for the profile identifier. [McCrea – Para 0036: teaches the message transmitted by a user device to the computing device may indicate the activity, time of activity.  Para 0039: teaches the computing device may store, in the user's data usage pattern, timestamps indicating the time that the tracked activity (e.g., physical access commands) occurred. Examiner notes if no activity or physical access command has taken place, then no message will be stored] 
Maughan, Ou, and McCrea are analogous in the art because they are from the same field of monitoring user activity [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maughan and Ou in view of McCrea to a local data structure for the reasons of improving the data monitoring and retrieving by keeping the most recent channel activity in a separate structure for retrieval when determining if the content is the most recent content.

Regarding claim 15, Maughan and Ou do not explicitly teach claim 15.  However, McCrea teaches the method of claim 13, wherein a portion of entries associated with the profile identifier in the data structure are retrieved based on a criterion. [McCrea – Para 0047, 0070, 0071: teaches the computing device may also query a database storing an activity list identifying activities as either user activity or automatic activity.]
In addition, the rationale of claim 4 is used for this claim.

Regarding non-transitory computer-readable storage medium claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claims 4. 
Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maughan and Ou as applied to claim 1 above, and further in view of Donoghue et al. ("Donoghue" US 20120254910).

Regarding claim 5, Maughan and Ou do not explicitly teach claim 5.  However, Donoghue teaches the method of claim 1, wherein the plurality of messages are sent at intervals regardless of whether a channel change occurs for the profile identifier. [Donoghue – Para 0048: teaches STB 102 can be instructed to collect media usage data 106 continuously over time. STB 102 can also be instructed to collect media usage data at intervals]
Maughan, Ou, and Donoghue are analogous in the art because they are from the same field of consumption monitoring [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maughan and Ou in view of Donoghue to continuous updates for the reasons of improving accuracy by giving regular updates whether activity happens or not.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maughan and Ou as applied to claim 1 above, and further in view of Bayer et al. ("Bayer" US 8949873).

Regarding claim 6, Maughan and Ou teaches the method of claim 1, wherein storing the channel identifier and the timestamp for the profile identifier in the data structure comprises storing the channel identifier instead of an asset identifier for the asset that is received in the message. [Bayer – C8, L64 – C9, L37, Fig. 3C: teaches plurality of user activity data entries 350, wherein each user activity data entry includes two or more of: source identifier 358, and start time 364 which includes a timestamp of when the corresponding user activity started (e.g., by turning on the television, changing the channels, starting a movie player, etc.), and/or duration and/or end time 366]
Maughan, Ou, and Bayer are analogous in the art because they are from the same field of user activity [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maughan and Ou in view of Bayer to user activity data for the reasons of improving managing user activity data by  identifying a subset of the user activity data in accordance with storage criteria.

Regarding claim 16, Maughan and Ou do not explicitly teach claim 16.  However, Bayer teaches the method of claim 13, wherein the data structure includes multiple entries for a channel identifier that is stored for the profile identifier. [Bayer – C8, L64 – C9, L37, Fig. 3C: teaches plurality of user activity data entries 350, wherein each user activity data entry includes a device identifier 354]
In addition, the rationale of claim 6 is used for this claim.

Claims 7-12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maughan and Ou as applied to claim 1 above, and further in view of Bennett (“Bennett” US 20090204899).

Regarding claim 7, Maughan and Ou do not explicitly teach claim 7.  However, Bennett teaches the method of claim 1, wherein storing the channel identifier and the timestamp for the profile identifier in the data structure comprises: 
storing an entry in the data structure for the profile identifier with the channel identifier as a sort key and the timestamp as information for the sort key, wherein the sort key is usable to sort entries in the data structure. [Bennett – Para 0024: teaches wherein the event information includes a timestamp of the event, wherein the timestamp includes fields corresponding to a date of the event, time event began, elapsed time of the event, event activity and location information associated with the event; sort the information based upon a user defined criteria]
Maughan, Ou, and Bennett are analogous in the art because they are from the same field of data gathering [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maughan and Ou in view of Bennett to sorting abilities for the reasons of improving user experience by allowing them to sort data to their preference.

Regarding claim 8, Maughan, Ou, and Bennett teaches the method of claim 7, further comprising: 
retrieving a set of entries for channel identifiers that are associated with the profile identifier in the data structure. [Maughan – Para 0117: teaches the server may search the database for the appropriate fingerprints by generating a database query that includes the content source identifier and executing the query against the database]

Regarding claim 9, Maughan, Ou, and Bennett teaches the method of claim 8, further comprising: 
sorting the set of entries by respective timestamps that are associated with the channel identifiers to determine the list of channels. [Bennett – Para 0024: teaches wherein the event information includes a timestamp of the event, wherein the timestamp includes fields corresponding to a date of the event, time event began, elapsed time of the event, event activity and location information associated with the event; sort the information based upon a user defined criteria]

Regarding claim 10, Maughan, Ou, and Bennett teaches the method of claim 8, wherein all entries associated with the profile identifier in the data structure are retrieved and the list of channels includes a portion of the entries. [Ou – Para 0027, Fig. 1: teaches subscriber 250 channel-change and profile information can be collected from the STB 340, the video distribution server 430, and/or other sources and stored in an accessible location for the generation of a personalized list of preferred video content. Collection of subscriber 250 program viewing and profile information may be orchestrated by software in STB 240, software in a separate personalized video program list generator 130 (shown in FIG. 10).]

Regarding claim 11, Maughan, Ou, and Bennett teaches the method of claim 7, wherein the data structure includes a single entry for each respective channel identifier that is stored for the profile identifier. [Maughan – Para 0141: teaches for each fingerprint, determine a content identifier, where the content identifier corresponds to a respective media asset, and store, in a log, the content identifier and a timestamp, where the timestamp corresponds to a time that the fingerprint was generated.]

Regarding claim 12, Maughan and Ou do not explicitly teach claim 12.  However, Bennett teaches the method of claim 1, wherein storing the channel identifier and the timestamp for the profile identifier in the data structure comprises: 
storing an entry in the data structure for the profile identifier with the timestamp as a sort key and the channel identifier as information for the sort key, wherein the sort key is usable to sort entries in the data structure. [Bennett – Para 0024: teaches wherein the event information includes a timestamp of the event, wherein the timestamp includes fields corresponding to a date of the event, time event began, elapsed time of the event, event activity and location information associated with the event; sort the information based upon a user defined criteria]
In addition, the rationale of claim 7 is used for this claim.

Regarding claim 14, Maughan and Ou do not explicitly teach claim 14.  However, Bennett teaches the method of claim 13, wherein the set of entries are sorted by time based on respective timestamps that are associated with the channel identifiers. [Bennett – Para 0024: teaches wherein the event information includes a timestamp of the event, wherein the timestamp includes fields corresponding to a date of the event, time event began, elapsed time of the event, event activity and location information associated with the event; sort the information based upon a user defined criteria]
In addition, the rationale of claim 7 is used for this claim.

Regarding Non-Transitory Computer Readable Medium claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. 
Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426